 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5146 
 
AN ACT 
To provide that Members of Congress shall not receive a cost of living adjustment in pay during fiscal year 2011. 
 
 
1.No cost of living adjustment in pay of Members of CongressNotwithstanding any other provision of law, no adjustment shall be made under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31) (relating to cost of living adjustments for Members of Congress) during fiscal year 2011. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
